DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is issued in response to applicant’s amendments and remarks received 12/03/2021.  Currently, claims 1-5, 7-11, 14-17, 21-25 are pending.
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. Applicant argues the amended limitations are not shown or rendered obvious by the prior art.  The examiner respectfully disagrees.  
Regarding the amended limitations of claim 1, the examiner notes Carlsgaard discloses in paragraph [0030-0031]: The real time clock is set initially by the patient, and patient may change a display clock of the meter.  The display is unaffected by the change to the display clock.  This difference is referred to as an offset.   The mobile phone has a counter that runs regardless of changes to display clock on meter.  [0034] Because of the inherent inaccuracies of manually setting the display clock on the mobile phone 16, the display clock may differ from the internal clock of the diabetes management system 14.  The diabetes management application determines an accurate time the glucose measurement was taken based on the difference of RTC and the diabetes management system.  Thus, the remote computing device 16 has a switch that allows manual or automatic setting of the time, and due to inaccuracies that arise from manually setting, the diabetes system uses its own GMT time from the computing device [0032].
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 9-11 and 16-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), hereinafter referred to as Estes, further in view of Carlsgaard et al. (U.S Publication No. 2014/0321246), and hereinafter referred to as Carlsgaard,  and Rankers (U.S Publication No. 2011/0009813).
Regarding claim 1, Estes discloses a medication delivery system (infusion pump system 10, Fig. 1) comprising: a medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2; paragraph 40) adapted to dispense medication, the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) comprising memory (memory 24, Fig. 1) to store a medication delivery schedule or time-dependent dosage parameters (Paragraph 30 and 51); the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) being further adapted to record medication delivery information or user actions (Paragraph 51), the medication delivery information or user actions being stored (see memory 24, Fig, 1) along with timestamps (Paragraph 51); a remote computing device (mobile device 40, Fig. 1 and Fig. 2) in communication (see Figure 1) with the medication delivery device (infusion 
However Estes does not disclose timestamps based on a universal concept of time that is independent of a time zone in which the medication delivery device is located; or the medication delivery information or user actions being stored along with timestamps based on the universal concept of time; or presenting a visual display along with times, wherein the wherein the displayed times are determined using the timestamps based on the universal concept of time adjusted based on the current time zone setting of the remote computing device. Additionally, Estes does not explicitly disclose  a mobile application clock maintained by a mobile application executing on the remote computing device that is distinct from an operating system clock of the remote computing device, wherein the mobile application clock is configured to use the current time zone setting for the remote computing device to determine a current time for the current time zone of the remote computing device independent of manual time settings of the remote computing device, wherein the mobile application clock is further configured to use the determined current time, and ignore the manual time settings, when the medication delivery system provides therapy delivery or a therapy recommendation.
Because of the inherent inaccuracies of manually setting the display clock on the mobile phone 16, the display clock may differ from the internal clock of the diabetes management system 14.  The diabetes management application determines an accurate time the glucose measurement was taken based on the difference of RTC and the diabetes management system.  Thus, the remote computing device 16 has a switch that allows manual or automatic setting of the time, and due to inaccuracies that arise from manually setting, the diabetes system uses its own GMT time from the computing device [0032].)
Carlsgaard further teaches a mobile application clock, the mobile application maintained by a mobile application (Paragraph 33 and 34, see internal clock) associated with the medication delivery device executing on the remote computing device and being distinct from an operating system clock of the remote computing device (Paragraphs 71-73).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems of Estes and Carlsgaard by modifying the remote computing device of Estes to include the display features and time tracking systems of the remote computing device of Carlsgaard and by modifying the medication delivery device of Estes such that its data (medication delivery schedule or time-dependent dosage parameters and medication delivery information) includes timestamps based on the universal concept of time, as taught by Carlsgaard and includes the mobile application clock maintained by a mobile application, as taught by Carlsgaard, in order to yield the predictable results of a medication delivery device and remote computing device that keep time based on the universal concept of time. One of ordinary skill in the art would have been motivated to make this modification in order to create a foundation for a time keeping system that overcomes inherent inaccuracies of keeping multiple clocks between multiple devices, as taught by Carlsgaard (Paragraph 4).
in response to the remote computing device being in the second operating mode, the mobile application clock is configured to use the current time zone setting for the remote computing device to determine a current time for the current time zone of the remote computing device independent of the manual time settings of the remote computing device, wherein the mobile application clock is further configured to use the determined current time, and ignore the manual time settings, when the medication delivery system provides therapy delivery or a therapy recommendation.
Carlsgaard teaches due to inaccuracies that arise from manually setting, the diabetes system uses its own GMT time from the computing device [0032].)
Rankers teaches a medical device system including a medical device (portable medical device 400, Fig. 5), which can be realized as remote computing device (Paragraph 81) that determines current 	R4 device independent of the time zone settings of the remote computing device (Paragraph 91). Rankers teaches the remote computing device (portable medical device 400, Fig. 5) including a GPS receiver which allows the device to gather current time zone information (Paragraph 91). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mobile application clock of the combination of Estes and Carlsgaard to include a GPS receiver that would yield the predictable results of a remote computing device whose mobile application gathered time zone data based off of GPS, as taught by Rankers, yielding the predictable results of the mobile application clock (see internal clock, Carlsgaard paragraphs 33-34)  is configured to use the current time zone setting for the remote computing device (determined using the GPS of rankers) to determine a current time for the current time zone of the remote computing device (determined using the GPS of rankers) independent of manual time settings of the remote computing device (see manual settings of paragraph 31 of Carlsgaard). One of ordinary skill in the art would have been motivated to make this modification in order to gather geographic position data to provide a variety of location-dependent information to the user of the medical device, as taught by Rankers (Paragraph 91), such as information regarding where to acquire an item associated with treatment of a medical condition based on the distance from the location of the remote computing device (Paragraph 18), as taught by Rankers, and further to prevent discrepancies or inaccuracies associated with the manual setting of time, as taught by Carlsgaard.  
The Examiner notes that the limitation “configured to use the determined current time, and ignore the manual time settings, when the medication delivery system provides therapy delivery or a therapy recommendation” is being treated as functional language and the Examiner is of the position that the combination of Estes, Carlsgaard and Rankers is fully capable of performing these functions. Since in the combination of Estes, Carlsgaard and Rankers the mobile application is relying only on the GPS described by Rankers to gather the current time setting, it is obvious that the mobile application would ignore the manual time settings all the time and especially when the medication delivery system provides therapy delivery or therapy recommendation. A mobile application would use its own clock when carrying out functions and this clock is determined using the GPS of Rankers rather than the manual settings described in paragraph 31 of Carlsgaard.

Regarding claim 2, the combination of Estes, Carlsgaard and Rankers teaches all of claim 1, as previously discussed. Carlsgaard further teaches receiving blood glucose level information from a blood glucose monitor and storing (Paragraph 76) the blood glucose level (Paragraph 23) information along with timestamps based on the universal concept of time that is independent of the time zone in which the medication delivery device is located (Paragraph 9 and 30). Additionally, Carlsgaard teaches the remote computing device (mobile phone 16, Fig. 1) is further configured to receive the timestamped blood glucose level information (Paragraph 23), and present a visual display of the blood glucose level information (exemplary patient glucose report 416, Fig. 10) along with times based on the universal concept of time at which the blood glucose levels were determined (Paragraph 30) adjusted based on the current time zone setting of the remote computing device (Paragraph 31).
However, Estes and Carlsgaard do not explicitly teach that the medication delivery device is configured to receive blood glucose information; or the remote computing device is configured to receive the timestamped blood glucose level information from the medication delivery device.
	Rankers teaches a medical device system including a remote computing device (wireless controller device 106, Fig. 1) and medication delivery device (insulin infusion pump 102, Fig. 1) in which the medication delivery device is configured to receive blood glucose level information (Paragraph 70) from a blood glucose monitor (glucose sensor transmitter 104, Fig. 1) and store the blood glucose level information (Paragraph 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Estes, Carlsgaard and Rankers to enable the medication delivery device to receive blood glucose information and enable the medication delivery device to transmit this blood glucose information to the remote computing device, as taught by Rankers, to achieve the predictable results of a system in which the blood glucose information travels through the medication delivery device rather than directly to the remote computing device. One of ordinary skill in the art would have been motivated to make this modification in order to allow the medication delivery device to receive sensor data for the purposes of calibration or allow the medication delivery device to activate its infusion mechanism in response to the received sensor data, in case of high or low glucose levels, as taught by Rankers (Paragraph 68).
Regarding claim 3, the combination of Estes, Carlsgaard and Rankers teaches all of claim 2 as previously discussed. Carlsgaard further teaches the remote computing device (mobile phone 16, Fig. 1) is configured to display the medication delivery information and the blood glucose level information concurrently (example daily patient 
    PNG
    media_image1.png
    547
    335
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Estes, Carlsgaard and Rankers teaches all of claim 1, as previously discussed. Carlsgaard further teaches the remote computing device (mobile phone 16, Fig. 1) is configured to convert the timestamps for the timestamped medication delivery information (see combination of claim 1) from times based on the universal concept of time to times based on the current time zone setting of the remote computing device using the mobile application (diabetes management application 14, Fig. 1) clock maintained by the mobile application (Paragraph 33 and 34, see internal clock). 
Regarding claim 5, the combination of Estes, Carlsgaard and Rankers teaches all of claim 4, as previously discussed. The combination of Estes, Carlsgaard and Rankers further teaches the mobile application clock (see internal clock, paragraphs 33-34; Carlsgaard) is further configured to determine the current time for the current time zone of the remote computing device independent of time zone settings of the remote computing device (paragraph 91 of Rankers). Rankers teaches the remote computing 
	Regarding claim 9, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 4, as previously discussed. Carlsgaard further teaches the mobile application (diabetes management application 14, Fig. 1) executing on the remote computing device (mobile phone 16, Fig. 1) is configured to initialize the mobile application clock using timestamped information received from the medication delivery device (see combination of claim 1) (Paragraph 33).
	Regarding claim 10, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 9, as previously discussed. Carlsgaard further teaches the timestamps for the timestamped information received from the medication delivery device (see combination of claim 1) are based on the universal concept of time (Paragraph 30). 
Regarding claim 11, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 9, as previously discussed. Carlsgaard further teaches the mobile application (diabetes management application 14, Fig. 1) executing on the remote computing device (mobile phone 16, Fig. 1) is configured to maintain a universal concept of time for the mobile application clock (Paragraph 33, see internal clock) by monitoring an elapsed time since the remote computing device was started (Paragraph 40) or an elapsed time since the mobile application was initialized and comparing the elapsed time (Paragraphs 35 and 37, see delta time) associated with information from the medication 
Regarding claim 16, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 1, as previously discussed. Estes further discloses the medication delivery device comprises: a portable pump housing (housing structure 110, Fig. 2) that receives a medication supply (fluid cartridge 120, Fig. 2) for dispensation to a user, the pump housing (housing structure 110, Fig. 2) at least partially containing a pump drive system (drive system 140, Fig. 2) to dispense medication from the medication supply (fluid cartridge 120, Fig. 2) through a flow path to the user; and a controller (controller device 200, Fig. 2) that communicates with the pump drive system to dispense the medication to the user based on the stored medication delivery schedule (Paragraph 47). 
Regarding claim 17, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 1, as previously discussed. Carlsgaard further teaches the remote computing device (mobile phone 16, Fig. 1) is a smartphone (Paragraph 23) configured to wirelessly communicate (see Figure 1 and Paragraph 23) with the medication delivery device (see combination of claim 1).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246) and Rankers (U.S Publication No. 2011/0009813) as applied to claim 4 above, and further in view of Newman et al.  (EP 2186030), herein referred to as Newman. 

However, Carlsgaard does not teach that the universal concept of time is received from a server. 
Neman teaches as system for controlling medical devices including a medical device server (medical device server 102, Fig. 1) which transmits the universal concept of time to a medical device (Paragraph 32 and 199).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the server of Carlsgaard to transmit time based on the universal concept of time to the remote computing device (which serves as a medical device), as taught by the server of Newman, in order to yield the predictable results of a remote computing device that receives information, including time, from a server. One of ordinary skill in the art would have been motivated to make this modification because it would allow for synchronization between the medical device and the server, as taught by Newman (Paragraph 32) which would allow for coordination of different medical devices, comparison of usage records of multiple medical devices of varying types and in different hospitals and monitoring of the status of a medical device when the devices are often in locations other than where the caregiver is located, as taught by Newman (Paragraph 7).

Regarding claim 8, Estes, Carlsgaard and Rankers in view of Newman teach the combination of claim 7, as previously discussed. Carlsgaard further teaches the server (remote server 18, Fig. 1) is a mobile application server for the mobile application (Paragraph 23).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675) and Carlsgaard et al. (U.S Publication No. 2014/0321246) further in view of Haubrich et al. (US 2004/0215272), hereinafter referred to as Haubrich.
Regarding claim 12, Estes discloses a medication delivery system (infusion pump system 10, Fig. 1) comprising: a medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2; paragraph 40) adapted to dispense medication, the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) comprising memory (memory 24, Fig. 1) to store a medication delivery schedule or time-dependent dosage parameters (Paragraph 30 and 51); the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) being further adapted to record medication delivery information or user actions (Paragraph 51)  the medication delivery information or user actions being stored (see memory 24, Fig, 1) along with timestamps (Paragraph 51); a remote computing device (mobile device 40, Fig. 1 and Fig. 2) in communication (see Figure 1) with the medication delivery device (infusion 
However Estes does not disclose timestamps based on based on a universal concept of time that is independent of a time zone in which the medication delivery device is located; or the medication delivery information or user actions being stored along with timestamps based on the universal concept of time; or presenting a visual display along with times, wherein the wherein the displayed times are determined using the timestamps based on the universal concept of time adjusted based on the current time zone setting of the remote computing device. Additionally, Estes does not disclose the medication delivery device is configured to maintain a delivery device clock that maintains a current time based on the universal concept of time or wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.
Carlsgaard teaches a diabetes management system that includes a medical device to measure glucose and a remote computing device (mobile phone 16, Fig. 1). Carlsgaard further teaches data from the medical device with timestamps based on a universal concept of time that is independent of a time zone in which the medication delivery device is located (Paragraph 9 and 30). Additionally, Carlsgaard teaches storing 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems of Estes and Carlsgaard by modifying the remote computing device of Estes to include the display features and time tracking systems of the remote computing device of Carlsgaard and by modifying the medication delivery device of Estes such that its data (medication delivery schedule or time-dependent dosage parameters and medication delivery information) includes timestamps based on the universal concept of time, as taught by Carlsgaard, in order to yield the predictable results of a medication delivery device and remote computing device that keep time based on the universal concept of time. One of ordinary skill in the art would have been motivated to make this modification in order to create a 
Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication delivery device of Estes to include a clock that maintains a current time based on the universal concept of time, as taught by Carlsgaard, in order to yield the predictable result of a medication delivery device that keeps time. One of ordinary skill in the art would have been motivated to make this modification in order to in order to keep a clock that is unaffected by changes made to the device by the patient, such as if the patient were to change the display clock, as taught by Carlsgaard (Paragraph 30), therefore preventing any disruption to medication delivery.
The above described combination of Estes and Carlsgaard does not explicitly disclose wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.
Haubrich teaches techniques for medical device synchronization (abstract), further teaching wherein the therapy delivery device (IMD 12, Fig. 1) is configured to initialize the therapy delivery device clock (clock of IMD 12, see paragraph 8) using time information received from the remote computing device (external device 14, Fig. 1). See paragraph 8. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Estes and Carlsgaard described above to include initializing the delivery device clock using time information received from the remote computing device, as taught by Haubrich. One of ordinary skill .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675) and Carlsgaard et al. (U.S Publication No. 2014/0321246) further in view of Gilet et al. (WO 2017013464 A1), hereinafter referred to as Gilet.
Regarding claim 14, Estes discloses a medication delivery system (infusion pump system 10, Fig. 1) comprising: a medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2; paragraph 40) adapted to dispense medication, the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) comprising memory (memory 24, Fig. 1) to store a medication delivery schedule or time-dependent dosage parameters (Paragraph 30 and 51); the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) being further adapted to record medication delivery information or user actions (Paragraph 51)  the medication delivery information or user actions being stored (see memory 24, Fig, 1) along with timestamps (Paragraph 51); a remote computing device (mobile device 40, Fig. 1 and Fig. 2) in communication (see Figure 1) with the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2; paragraph 40) the remote computing device (mobile device 40, Fig. 1 and Fig. 2) 
However Estes does not disclose timestamps based on based on a universal concept of time that is independent of a time zone in which the medication delivery device is located; or the medication delivery information or user actions being stored along with timestamps based on the universal concept of time; or presenting a visual display along with times, wherein the wherein the displayed times are determined using the timestamps based on the universal concept of time adjusted based on the current time zone setting of the remote computing device. Additionally, Estes does not disclose the medication delivery device is configured to maintain a delivery device clock that maintains a current time based on the universal concept of time or wherein the medication delivery device comprises a medication delivery pen and a removable cap affixed to the medication delivery pen.
Carlsgaard teaches a diabetes management system that includes a medical device to measure glucose and a remote computing device (mobile phone 16, Fig. 1). Carlsgaard further teaches data from the medical device with timestamps based on a universal concept of time that is independent of a time zone in which the medication delivery device is located (Paragraph 9 and 30). Additionally, Carlsgaard teaches storing information along with timestamps based on the universal concept of time (Paragraph 30). Carlsgaard further teaches the remote computing device (mobile phone 16, Fig. 1) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems of Estes and Carlsgaard by modifying the remote computing device of Estes to include the display features and time tracking systems of the remote computing device of Carlsgaard and by modifying the medication delivery device of Estes such that its data (medication delivery schedule or time-dependent dosage parameters and medication delivery information) includes timestamps based on the universal concept of time, as taught by Carlsgaard, in order to yield the predictable results of a medication delivery device and remote computing device that keep time based on the universal concept of time. One of ordinary skill in the art would have been motivated to make this modification in order to create a foundation for a time keeping system that overcomes inherent inaccuracies of keeping multiple clocks between multiple devices, as taught by Carlsgaard (Paragraph 4). 

Gilet teaches a dose control device (abstract), further teaching a medication delivery device (drug delivery device 20, Fig. 3) comprises a medication delivery pen (see Fig. 3) and a removable cap (26) affixed to the medication delivery pen. See page 22, line 13-14 and figure 3.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, swap the infusion pump Estes with the medication delivery pen of Gilet. One of ordinary skill in the art would have been motivated to make this modification to provide an alternate means for a patient to self-inject a drug, as taught by Gilet (page 1, lines 4-10).
The combination of Estes, Carlsgaard and Gilet is hereinafter referred to as the combination of Estes, Carlsgaard and Gilet. 
Regarding claim 15, the combination of Estes, Carlsgaard and Gilet teaches all of claim 14, as previously discussed. Gilet further teaches the removable cap (dose control device 30, Fig. 3; see abstract for removable) is a removable smart cap (dose control device 30, Fig. 3; see abstract for removable) that includes the memory (MEM 6, Fig. 1) to store the medication delivery schedule or time-dependent dosage parameters. The Examiner notes that the limitation “to store the medication delivery schedule or time-dependent dosage parameters” is being treated as functional language and the Examiner is of the position that the combination of Estes, Carlsgaard and Gilet is fully capable of performing these functions.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246)  and Rankers (U.S Publication No. 2011/0009813), as applied to claim 1 above, further in view of Haubrich et al. (US 2004/0215272), hereinafter referred to as Haubrich.
Regarding claim 21, the combination of Estes, Carlsgaard and Rankers teaches all of claim 1, as previously discussed. Carlsgaard further teaches a medical device that is configured to maintain a delivery device clock that maintains a current time based on the universal concept of time (Paragraph 30).
However, the combination of Estes, Carlsgaard and Rankers does not teach wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.
Haubrich teaches techniques for medical device synchronization (abstract), further teaching wherein the therapy delivery device (IMD 12, Fig. 1) is configured to initialize the therapy delivery device clock  (clock of IMD 12, see paragraph 8) using time information received from the remote computing device (external device 14, Fig. 1). See paragraph 8. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Estes, Carlsgaard and Rankers to include initializing the delivery device clock using time information received from the remote computing device, as taught by Haubrich. One of ordinary skill in the art would have been motivated to make this modification in order to synchronize the clock of the delivery device to the time reference for the remote computing device (external .
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246) and Rankers (U.S Publication No. 2011/0009813), as applied to claim 1 above, further in view of Gilet et al. (WO 2017013464 A1). 
Regarding claim 22, the combination of Estes, Carlsgaard and Rankers teaches all of claim 1, as previously discussed. However, the combination of Estes, Carlsgaard and Rankers do not teach the medication delivery device comprises a medication delivery pen and a removable cap affixed to the medication delivery pen.
Gilet teaches a dose control device (abstract), further teaching a medication delivery device (drug delivery device 20, Fig. 3) comprises a medication delivery pen (see Fig. 3) and a removable cap (dose control device 30, Fig. 3; see abstract for removable) affixed to the medication delivery pen. The Examiner considers dose control device 30 to be a cap, especially because the associated commercially available product is the Mallya Smart Cap and therefore it is commonly referred to as a cap in the art. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, swap the infusion pump Estes with the medication delivery pen of Gilet. One of ordinary skill in the art would have been motivated to make this modification to provide an alternate means for a patient to self-inject a drug, as taught by Gilet (page 1, lines 4-10).

Regarding claim 23, the combination of Estes, Carlsgaard, Rankers and Gilet teaches all of claim 22, as previously discussed. Gilet further teaches the removable cap (dose control device 30, Fig. 3; see abstract for removable) is a removable smart cap (dose control device 30, Fig. 3; see abstract for removable) that includes the memory (MEM 6, Fig. 1) to store the medication delivery schedule or time-dependent dosage parameters. The Examiner notes that the limitation “to store the medication delivery schedule or time-dependent dosage parameters” is being treated as functional language and the Examiner is of the position that the combination of Estes, Carlsgaard and Gilet is fully capable of performing these functions.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246) and Haubrich et al. (US 2004/0215272) as applied to claim 12, further in view of Rankers (U.S Publication No. 2011/0009813). 
Regarding claim 24, the combination of Estes, Carlsgaard and Haubrich teaches all of claim 12, as previously discussed. Carlsgaard further discloses wherein the medication delivery device (14) is configured to maintain a delivery device clock [0033] internal clock of diabetes management system) that maintains a current time based on the universal concept of time, and wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.  [0034-0035]
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246) and  Gilet et al. (WO 2017013464 A1) as applied to claim 14 above,  further in view of further in view of Haubrich et al. (US 2004/0215272), hereinafter referred to as Haubrich.
Regarding claim 25, the combination of Estes, Carlsgaard and Gilet teaches all of claim 14, as previously discussed. Carlsgaard further teaches a medical device that is configured to maintain a delivery device clock that maintains a current time based on the universal concept of time (Paragraph 30).
However, the combination of Estes, Carlsgaard and Gilet does not teach wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.
Haubrich teaches techniques for medical device synchronization (abstract), further teaching wherein the therapy delivery device (IMD 12, Fig. 1) is configured to initialize the therapy delivery device clock (clock of IMD 12, see paragraph 8)using time information received from the remote computing device (external device 14, Fig. 1). See paragraph 8. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Estes, Carlsgaard and Gilet to include initializing the delivery device clock using time information received from the remote computing device, as taught by Haubrich. One of ordinary skill in the art would have been motivated to make this modification in order to synchronize the clock of the delivery device to the time reference for the remote computing device (external device), .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783